DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 9, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicants response to the Non-Final Rejection of January 24, 2022, filed April 24, 2022 is acknowledged.  Claims 1-5 are pending.  Claim 1 is independent.

Drawings
The drawings were received on April 24, 2022.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was solicited in a voicemail to Jie Yang on April 25, 2022. Jie Yang returned the call with the reply that he did not work at the firm in question anymore.  Examiner reached out to his prior firm on April 27, 2022 but no direction on the case was forthcoming. As this is a minor, typographical error that does not impact any claim limitations or claim scope, and is solely to match formatting of other values in the same claim, the following change shall be made.

The application has been amended as follows: 
Claim 1 Line 3, change “%of Mn” to “% of Mn”

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed Super304H steel welding wire is Ma et al. (CN 101412160 B, machine translation), hereinafter Ma, originally of record in the Non-Final Rejection dated February 17, 2021. Ma teaches a steel Super 304H welding wire (claim 1), comprising in mass % as described in the below table.  Ma further teaches the steel requires boron at 0.001-0.008%.

Element
Claim 1
Claim 2
Ma Claim 1
C
0.04-0.1
0.06-0.08
0.06-0.101*2+
Mn
0.83-1.0

0.72-2.5+
Ni
9.34-12.5

8.8-16.1*
Si
≤ 0.5

0.18-0.25*
Cr
17.0-19.0

16.6-20.5+
Mo
0.05-0.2

0.0-1.21*
Cu
2.5-3.5

2.5-3.3*
Nb
0.3-0.6

0.29-0.58+
N
0.05-0.12

0.08-0.19+
S
≤ 0.01

0.004-0.008*
P
0.014-0.02

0.008-0.009#
Fe and inevitable impurities
Remainder

Surplus+

*Ma values lie completely within the range presently claimed, where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I)

+Ma values significantly overlap the range presently claimed, where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I)

# Does not overlap with claimed range.

Regarding “capable of resisting high-temperature creep and aging embrittlement”, this phrase is part of the preamble, and does not provide a structural limitation over the prior art (MPEP 211.02 I).  A preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention (Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785), in this claim “capable of resisting high-temperature creep and aging embrittlement” does not affect the structure of the claimed welding wire.
Further regarding “capable of resisting high-temperature creep and aging embrittlement”, where the claimed and prior art products are identical or substantially identical, the applicant has the burden of proof of showing that the prior art products do not necessarily or inherently possess the characteristics of the claimed product (MPEP 2112.01 I).  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).  Ma teaches the claimed Super 304H steel welding wire, as discussed above.  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including “capable of resisting high-temperature creep and aging embrittlement”.
	Ma does not teach or suggest, alone or in combination with the prior art, the closed (consisting of) language of claim 1 (B is excluded in claim 1, and required by Ma), nor the phosphorus content of 0.014-0.02 mass%, nor a double-phase structure of austenite and ferrite; volume fraction of the ferrite in the double-phase structure is 3-12%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Response to Arguments
Applicant’s arguments, filed April 24, 2022, with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejections of January 24, 2022 has been withdrawn.   Specifically, applicants’ arguments to the exclusion of Boron (required by Ma, excluded in the instant application), double phase structure and difference in P levels are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784